                  Case 21-10023-JTD              Doc 284        Filed 07/21/21        Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                            )
    In re:                                                  )     Chapter 11
                                                            )
    WARDMAN HOTEL OWNER, L.L.C., 1                          )     Case No. 21-10023 (JTD)
                                                            )
                              Debtor.                       )
                                                            )     Docket Ref. No. 250
                                                 Sale Hearing: July 22, 2021 at 1:00 p.m. (prevailing Eastern time)


                                   NOTICE OF SUCCESSFUL BIDDER


        PLEASE TAKE NOTICE that on June 15, 2021, the United States Bankruptcy Court for
the District of Delaware (the “Court”) entered the Order (A) Approving Bid Procedures for the
Sale of the Assets; (B) Scheduling an Auction and Hearing to Consider the Sale and Approve the
Form and Manner of Notice Related Thereto; (C) Establishing Procedures Relating to the
Assumption and Assignment of Certain Contracts, Including Notice of Proposed Cure Amount;
(D) Approving Breakup Fee; and (E) Granting Related Relief [Docket No. 250] (the “Bidding
Procedures Order”),2 authorizing the Debtor to conduct an auction (the “Auction”) to select the
party to purchase the Debtor’s Assets.

       PLEASE TAKE FURTHER NOTICE that, on July 20, 2021, the Debtor conducted an
Auction of the Assets at 2660 Woodley Road NW, Washington, D.C. 20008, and by video
conference to the live proceedings at this location.

        PLEASE TAKE FURTHER NOTICE that, at the conclusion of the Auction, the Debtor
declared Carmel Partners Realty VII, LLC the Successful Bidder for the Assets. The Debtor has
also designated 2660 Woodley Road NW (DC) Owner, LLC as Back-Up Bidder for the Assets.

        PLEASE TAKE FURTHER NOTICE that the Debtor will seek approval of the Sale at
a hearing on the Sale Motion scheduled for July 22, 2021 at 1:00 p.m. (prevailing Eastern Time)
before the Honorable John T. Dorsey, United States Bankruptcy Judge, at the United States
Bankruptcy Court for the District of Delaware, 824 North Market Street, 5th Floor, Courtroom
No. 5, Wilmington, Delaware 19801.




1     The last four digits of the Debtor’s U.S. tax identification number are 9717. The Debtor’s mailing address is 5035
      Riverview Road, NW, Atlanta, GA 30327.
2     All capitalized terms used but not otherwise defined herein shall have the meaning ascribed to them in the Bidding
      Procedures Order.

DOCS_DE:235392.1 92203/001
                 Case 21-10023-JTD   Doc 284   Filed 07/21/21   Page 2 of 2



 Dated: July 21, 2021                      PACHULSKI STANG ZIEHL & JONES LLP


                                           /s/ Laura Davis Jones
                                           Laura Davis Jones (DE Bar No. 2436)
                                           David M. Bertenthal (CA Bar No. 167624)
                                           Timothy P. Cairns (Bar No. 4228)
                                           919 North Market Street, 17th Floor
                                           P.O. Box 8705
                                           Wilmington, Delaware 19899 (Courier 19801)
                                           Telephone: (302) 652-4100
                                           Facsimile: (302) 652-4400
                                           Email: ljones@pszjlaw.com
                                                   dbertenthal@pszjlaw.com
                                                   tcairns@pszjlaw.com

                                           Counsel to the Debtor and Debtor in Possession




DOCS_DE:235392.1 92203/001                 2
